Citation Nr: 9911455	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1. Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected 
right knee chondromalacia patella, status post excision of 
medial plica

2. Entitlement to an increased rating for right knee 
chondromalacia patella, status post excision of medial 
plica, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


REMAND

The veteran had active military service from November 1991 to 
July 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from October 1997 and February 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri.

The veteran asserts that the manifestations of his service-
connected right knee disability are more severe than are 
represented by the currently assigned 10 percent disability 
evaluation.  He also contends that service connection is 
warranted for a left knee disorder, manifested by pain, and 
due to his service-connected right knee disability.

According to a September 1997 VA orthopedic examination 
report, the veteran complained of right knee pain that 
started in service and chondromalacia patella of the right 
knee was diagnosed.  At that time, however, there were no 
complaints or diagnoses referable to the left knee.

In support of his contentions, the veteran has submitted 
private outpatient medical records, dated in July 1998.  They 
reflect his complaints of left knee pain and an assessment of 
left knee pain secondary to prior problems (without early 
records available for review) and right knee pain secondary 
to over compensation.

At his July 1998 personal hearing at the RO, the veteran 
testified that his right knee disability affected his 
employment.  The veteran worked in electrical construction at 
a steel mill since discharge from service in July 1997.  He 
indicated that often he worked sixty and eighty-hour 
workweeks and the additional ladder climbing and work 
increased his knee discomfort and pain.  He described right 
knee instability and said he experienced difficulty squatting 
and carrying equipment.  The veteran said he cut back on 
outside activities like jogging because of his knee pain.  He 
also described left knee pain that he attributed to over 
compensation of his right knee disability.

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the court"), in Allen v. Brown, 7 Vet. 
App. 439 (1995), concluded that, "when aggravation of a 
veteran's non-service connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  In light of 
the Allen decision, and as the veteran has not been examined 
by VA since raising his assertion of a left knee disorder due 
to his service-connected right knee disability, the Board 
believes further development is warranted prior to 
consideration of the issues on appeal.

Accordingly, the veteran's claims are REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should make all 
reasonable efforts to obtain copies of 
all indicated records that are not 
already of record and associate them with 
the claims file.

2.  The veteran should then be scheduled 
for VA examination by an orthopedist to 
determine the current severity of his 
service-connected right knee disability 
and the etiology of any left knee 
disorder that may be present.  All 
indicated testing should be conducted and 
all clinical manifestations should be 
reported in detail.  Based on the 
examination and a review of the record, 
the examiner should assess the nature, 
severity and manifestations of any left 
knee disorder that may be present.  The 
physician should proffer an opinion, with 
supporting analysis, as to the likelihood 
that the veteran's left knee disorder was 
caused by or aggravated by his service-
connected right knee disability.  The 
degree of left knee pathology which would 
not be present but for the service-
connected right knee disability should be 
identified.  See Allen, supra.  Reasons 
and basis for all conclusions should be 
provided.  

The examiner also should identify the 
limitation of activity imposed by the 
disabling conditions, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of the disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether knee pain 
significantly limits functional ability 
during flare-ups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the affected 
joints exhibit weakened movement, excess 
fatigability or incoordination.  Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

3.  Thereafter, the RO should undertake 
any additional development deemed 
warranted and readjudicate the issues of 
entitlement to service connection for a 
left knee disorder, including as 
secondary to the veteran's service-
connected right knee disability, and for 
an increased rating for right knee 
chondromalacia patella, with 
consideration given to the provisions of 
38 C.F.R. § 3.321(b)(1)(1998).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the veteran and 
his representative should be furnished a supplemental 
statement of the case on all issues in appellate status, and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  The 
veteran should be informed of the requirements to perfect an 
appeal with respect to any new issues addressed in the 
supplemental statement of the case.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









